DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 1A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 9, 11, and 12 show modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “125” has been used to designate: “simulated neckless” and “imitation jewelry” and “injection of compression molded design element” and “decorative design” and “decorative design element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 11 recites the limitation “the moisture impervious layer and/or the substantially resilient portion being devoid of design features,” which lacks antecedent basis in the written specification. In paragraph [0042] of the written specification, Applicant discloses “a substantially resilient chest protective portion 5 at least partially or entirely devoid of ornamentation or decorative design and a moisture impervious barrier portion 10 at least partially or entirely devoid of ornamentation or decorative design.” However, Applicant does not specifically disclose wherein the moisture impervious layer and/or substantially resilient portion is devoid of design features, which differ from ornamentation and decorative design. 
Claim Objections
Claim 23 is objected to because of the following informalities:  “the to shape” in line 4 should read “to the shape” and “the collar” in line 12 should read “the adjustable collar”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: fastening features in claims 1 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the shoulders and waistline" in line 2, “the chest” in line 5, “and “the neck” in line 9.  There is insufficient antecedent basis for these limitations in the claim.

Claim 2 recites the limitation "the arms" in line 2 and “the upper legs” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the shape of the hemline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 depends from Claim 5 and is likewise indefinite. 
Claim 7 recites the limitation “wherein the waistline of the moisture impervious barrier: …is visually apparent,” which renders the claim indefinite. It is unclear how this recitation further structurally limits the protective garment. Further, this limitation could be dependent on the viewpoint of an observer.
Claims 8 and 9 depends from Claim 7 and are likewise indefinite.
Claim 10 recites the limitation "the appearance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites the limitation “the moisture impervious barrier having the appearance of a tuxedo jacket,” which renders the claim indefinite. It is unclear if the appearance is being positively claimed, and if so what having the appearance of a tuxedo structurally entails, for example if it is a two dimensional graphic print, or if it has the structure of a traditional tuxedo (i.e. overlapping front plackets, cuffs, etc.). If Applicant does not intend to structurally claim the appearance of a tuxedo jacket, Examiner respectfully suggests using “configured to” or “adapted to” language. For example, “the moisture impervious barrier configured to have an appearance of a tuxedo jacket.” 
Claim 11 recites the limitation “being devoid of decorative design features” which renders the claim indefinite. It is not clear from the claim language or the written specification what the Applicant considers decorative design features. For example, it is not clear if decorative design features include colors and patterns, or if they are only referring to molded protrusions.

Claim 14 recites the limitation "the molded decorative protrusions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 also recites the limitation “the substantially resilient front protective portion having protrusions molded thereon, the molded decorative protrusions” which renders the claim indefinite. It is not clear how the recitation of “the molded decorative protrusions” is further limiting the structure of the protective outer garment, as it seems to be merely a restatement of the beginning of the claim.
Claim 15 recites the limitation "the appearance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the chest" in line 2 and “the shoulders and waistline” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 17-22 depend from Claim 16 and are likewise indefinite. 
Claim 20 recites the limitations "the chest" and “the shape” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitations "the chest" and “the shape” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation "the shoulders and the waistline" in line 2, “the appearance” om line 3, “the shape” in line 4, “the chest” in line 6, “the neck” in line 13, and “the walls” in line 16.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2 recites the limitation “the moisture impervious barrier further covers at least a portion of the arms of the wearer and at least the upper legs of the wearer.”  As such, Applicant has positively recited and claimed a human body part, because a portion of the arms and the upper legs of the wearer are actively being recited as being "cover[ed]" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "the moisture impervious barrier is configured to cover at least a portion of the arms of the wearer and at least the upper legs of the wearer.”  
Claim 12 recites the limitation “the moisture impervious barrier extending over the shoulders and around the back of the wearer.”  As such, Applicant has positively recited and claimed a human body part, because the shoulders and back of the wearer are actively being recited as being "extend[ed] over" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "the moisture impervious barrier is configured to extend over the shoulders and around the back of the wearer.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-12 and are rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487).
Regarding Claim 1, Sender teaches a protective outer garment (1) comprising: a barrier (see annotated Fig.) for covering at least the shoulders and waistline of a wearer (annotated Fig. 3 shows the barrier having sleeves and leg holes therefore it would obviously cover the shoulders and waistline of a wearer); and a substantially resilient front protective portion (5) for covering at least a portion of the chest of the wearer (Fig. 3 shows the substantially resilient front portion (5) positioned to cover a portion of the chest of a wearer), the substantially resilient front protective portion (5) including a holder (15) shaped to catch and hold solids and liquids spilled upon the substantially resilient front protective portion (paragraph [0022], “the  pocket 15 serves to catch and collect food droppings when the young wearer is fed”); and a collar (see annotated Fig.).
Sender does not teach wherein the barrier is moisture impervious and wherein the collar including one or more fastening features disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer.
Attention is drawn to Howe which teaches an analogous article of children’s apparel. Howe teaches a protective outer garment comprising: a moisture impervious barrier (p. 4 paragraph 4, “the material is water resistant”) for covering at least the shoulders and waistline of a wearer (Fig. 1 shows the garment covering the shoulders and waistline of a wearer); and a holder (9) shaped to catch and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Howe such that the barrier is water impervious so that it can be easily cleaned after use (p. 4 paragraph 4, “the material is water resistant which limits absorbance of the bib and also means that it can be quickly wiped down rather than washed after every use”) especially as Sender is silent as to the materials of the barrier, and such that the collar includes one or more fastening features so that the garment can be easily secured around the neck of the wearer  and adjusted for a secure fit (p. 4 paragraph 2, “”the back of the bib finishes around the knees and is secured by two sections of velcro; one at the nape of the neck and one midway down the back. This ensures a tight fit to hold the bib in place”). 
Regarding Claim 2, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. Sender further teaches wherein the moisture impervious barrier further covers at least a portion of the arms of the wearer (annotated fig. 3 shows that the barrier has sleeves, and therefore the water impervious barrier of modified Sender would cover a portion of the arms of the wearer) and at least the upper legs of the wearer (annotated fig. 3 shows the barrier having leg holes, so the moisture impervious barrier of Sender could obviously cover the upper legs of the wearer, further this limitation is relative to the wearer therefore a wearer could be chosen such that the moisture impervious barrier would cover the upper legs and arms).
Regarding Claim 3, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. Sender further teaches wherein the moisture impervious barrier includes a hemline 
Regarding Claim 4, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. Sender further teaches the hemline of the moisture impervious barrier (see annotated Fig.) being sewn to the outer periphery (see annotated Fig.) of the substantially resilient front protective portion (5) (paragraph [0020], “the front protective surface 5 is attached to the garment 1 preferably by sewing into the garment as seen by stitching 10”).
Regarding Claim 11, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. Sender further teaches the moisture impervious barrier and/or the substantially resilient front protective portion (5) being devoid of design features (Fig. 3 shows no design features on the barrier or the resilient front protective portion (5)).
Regarding Claim 12, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. Sender further teaches the moisture impervious barrier extending over the shoulders and around the back of the wearer (paragraph [0020] discloses that the protective outer garment is “a one piece garment such as a ‘onesies,’” wherein the moisture impervious barrier that makes up the protective outer garment would obviously extend over the shoulders and around the back of the wearer).
Regarding Claim 13, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. Sender further teaches wherein the substantially resilient front protective portion (5) is formed of silicone, rubber, or plastic (paragraph [0020] discloses “protective covering 5 can be made of a urethane material,” wherein it would be obvious to one of ordinary skill in the art that urethanes are plastics).

    PNG
    media_image1.png
    740
    671
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    549
    506
    media_image2.png
    Greyscale

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) as applied to claim 3 above, and further in view of Liu (US 2018/0168257).
Regarding Claim 5, modified Sender teaches all of the limitations of Claim 3, as discussed in the rejections above. 
Sender does not teach wherein the substantially resilient front protective portion including a peripheral channel conforming to the shape of the hemline of the moisture impervious barrier.
Attention is drawn to Liu which teaches an analogous article of clothing. Liu teaches a material (11) having a peripheral channel (fig. 1 shows extensions 12 and 13 forming a channel on the periphery of the material) conforming to the shape of the hemline of a garment (paragraph [0049] discloses “first and second extensions 12 and 13 run parallel to the garment edge to which the strip of material is to be attached,” wherein the peripheral channel would obviously conform to the shape of the hemline in order to be attached to it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Liu such that the 
Regarding Claim 6, modified Sender teaches all of the limitations of Claim 5, as discussed in the rejections above. 
Sender does not teach the hemline of the moisture impervious barrier being received within the peripheral channel of the substantially resilient front protective portion, the peripheral channel being sewn along with the hemline of the moisture impervious barrier disposed therein so as to securely fasten the hemline within the peripheral channel of the substantially resilient front protective portion.
Attention is drawn to Liu which teaches an analogous article of clothing. Liu teaches a material (11) having a peripheral channel (fig. 1 shows extensions 12 and 13 forming a channel on the periphery of the material) conforming to the shape of the hemline (20) of a garment (paragraph [0049] discloses “first and second extensions 12 and 13 run parallel to the garment edge to which the strip of material is to be attached,” wherein the peripheral channel would obviously conform to the shape of the hemline in order to be attached to it). Liu further teaches the hemline (20) of the garment being received within the peripheral channel (12, 13) of the material (Fig. 5B shows the hemline (20) being received in the peripheral channel (12, 13)), the peripheral channel being sewn along with the hemline of the garment disposed therein so as to securely fasten the hemline within the peripheral channel of the material (Fig. 5A shows the hemline disposed and secured within the periphery channel with sewing; paragraph [0055], “the first extension and the garment may be attached by sewing so as to fix their relative position”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Liu such that the .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) as applied to Claim 1 above, and further in view of Killeen (US 2617991).
Regarding Claim 7, modified Sender teaches all of the limitations of Claim 1 as discussed in the rejections above. 
Sender does not teach the moisture impervious barrier including a waistline, wherein the waistline of the moisture impervious barrier: is formed integral with an upper portion and/or a lower portion of the moisture impervious barrier; or is visually apparent and seamless relative to the upper and/or lower portion of the moisture impervious barrier.
Attention is drawn to Killeen which teaches an analogous article of children’s clothing. Killeen teaches an outer garment comprising: a barrier (10, 12) for covering at least the shoulders and waistline of a wearer (Fig. 1 shows sleeves (23) and the barrier (10,12) extending below the waistline (11), so the barrier would have obviously covered the shoulders and waistline of a wearer); and a collar (9), the collar including one or more fastening features (14) disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (Fig. 3 shows the fastening features (14) fastening the collar (9)). Killeen further teaches the barrier including a waistline (11), wherein the waistline of the barrier: is formed integral with an upper portion (12) and/or a lower portion (10) of the barrier (Fig. 1 shows the waistline (11) of the barrier formed integrally with the upper and lower barrier portions (10, 12)).

Regarding Claim 8, modified Sender teaches all of the limitations of Claim 7 as discussed in the rejections above. 
Sender does not teach the lower portion comprising a dress extending below the waistline.
Attention is drawn to Killeen which teaches an analogous article of children’s clothing. Killeen teaches an outer garment comprising: a barrier (10, 12) for covering at least the shoulders and waistline of a wearer (Fig. 1 shows sleeves (23) and the barrier extending below the waistline (11), so the barrier would have obviously covered the shoulders and waistline of a wearer); and a collar (9), the collar including one or more fastening features (14) disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (Fig. 3 shows the fastening features (14) fastening the collar (9)), the barrier including a waistline (11), wherein the waistline of the barrier: is formed integral with an upper portion (12) and/or a lower portion (10) of the barrier (Fig. 1 shows the waistline (11) of the barrier formed integrally with the upper and lower barrier portions (10, 12)). Killeen further teaches the lower portion (10) comprising a dress extending below the waistline (11) (Col. 1 ll. 53-55, “a dress as shown in the drawing comprises a continuous skirt 10 all the way around below the waist 11”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Killeen such that the lower portion of the moisture impervious barrier is a dress so that the protective outer garment appears similarly to standard clothing. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) as applied to claim 8 above, and further in view of Byrne (US 2018/0199638).
Regarding Claim 9, modified Sender teaches all of the limitations of Claim 8, as discussed in the rejections above. 
Sender does not further teach the dress including a front slit for accommodating a restraining strap of a chair.
Attention is drawn to Byrne which teaches an analogous article of children’s apparel. Byrne teaches a protective outer garment (30) comprising: a barrier (31) for covering at least the shoulders and waistline of a wearer (Fig. 3a shows sleeves and the body of the garment extending past the ends of the sleeves therefore the barrier would have obviously covered the shoulders and waistline of the wearer); and a collar (see annotated Fig.), the collar including one or more fastening features disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (paragraph [0042], “rear section 32 is shown in two parts 32a, 32b and the edges of these parts include means to releasably fix them to the main body of the bag 30”); and the moisture impervious barrier including a waistline (see annotated Fig.), wherein the waistline of the moisture impervious barrier: is formed integral with an upper portion and/or a lower portion of the moisture impervious barrier (annotated fig. 3a shows the waistline formed integrally with the upper and lower barrier portions). Byrne further teaches wherein the lower portion including a front slit (37a) for accommodating a restraining strap of a chair (paragraph [0043], “In order to allow the buckle of the strap to be secured to the corresponding fitment, the buckle is, in use, passed through both of the apertures 37a, 37b,”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Byrne such that the dress includes a slit for accommodating the restraining strap of the chair so that the child can be safely 

    PNG
    media_image3.png
    340
    411
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) as applied to claim 1 above, and further in view of Baker (US 9392821).
Regarding Claim 10, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Sender does not further teach the moisture impervious barrier having the appearance of a tuxedo jacket.
Attention is drawn to Baker, which teaches an analogous article of children’s apparel. Baker teaches a protective outer garment (10) comprising: a barrier (20) for covering at least the shoulders and waistline of a wearer (Fig. 6 shows the barrier covering the shoulders and waistline of a wearer); and a holder (50) shaped to catch and hold solids and liquids spilled (Col. 3 ll. 6-7 “pocket 50 is provided to catch food crumbs that are dropped by the wearer”); and a collar (32), the collar including one or more fastening features (40) disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (Fig. 4 shows the collar (32) secured using fastening features (40)). Baker further teaches the barrier (20) having the appearance of a tuxedo jacket (Fig. 4 shows the barrier having an appearance of a tuxedo jacket; col. 3 ll. 45-49, “the second member 82 preferably comprise a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Baker such that the moisture impervious barrier has the appearance of a tuxedo jacket so that youth and adults are encouraged to wear the protective outer garment and engage in entertaining activities (Col. 3 ll. 27-29, “costume element provided to encourage use by a youth or adult wearer and to encourage the wearer to engage in entertaining activities”).
Claims 14, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487), and further in view of Donsky (US 4772503).
Regarding Claim 14, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Sender does not teach wherein the substantially resilient front protective portion having protrusions molded thereon, the molded decorative protrusions.
Attention is drawn to Donsky which teaches an analogous article of apparel. Donsky teaches an outer garment (24) comprising: a barrier (26) for covering at least the shoulders and waistline of a wearer (Fig. 3 shows the barrier 36 covering the shoulders and waistline of a wearer) and a substantially resilient portion (36). Donsky further teaches wherein the substantially resilient portion (36) has protrusions molded thereon (col. 2 ll. 41-43, “decorative object 36 is a molded article of manufacture, preferably of elastomeric construction material”). 

Regarding Claim 16, Sender teaches a substantially resilient front protective portion (5) for covering the chest of a wearer (Fig. 3 shows the substantially resilient front portion (5) positioned to cover a portion of the chest of a wearer) that includes a holder (15) shaped to catch and hold solids and liquids spilled upon the substantially resilient front protective portion (paragraph [0022], “the  pocket 15 serves to catch and collect food droppings when the young wearer is fed”); and affixing a barrier (see annotated Fig.) for covering at least the shoulders and waistline of the wearer to the substantially resilient front protective portion (annotated Fig. 3 shows the barrier having sleeves and leg holes therefore it would obviously cover the shoulders and waistline of a wearer; paragraph [0020], “the front protective surface 5 is attached to the garment 1 preferably by sewing into the garment as seen by stitching 10”).
Sender does not teach wherein the substantially resilient front protective portion is molded, or wherein the barrier is moisture impervious. 
Attention is drawn to Howe which teaches an analogous article of children’s apparel. Howe teaches a holder (9) shaped to catch and hold solids and liquids spilled (p. 4 paragraph 3, “the pouch rests on the users lap, thus not obscuring view of food in front of the user by being too high, yet still catching dropped/discarded food”) attached to a moisture impervious barrier (p. 4 paragraph 4, “the material is water resistant”) for covering at least the shoulders and waistline of a wearer (Fig. 1 shows the garment covering the shoulders and waistline of a wearer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Howe and Donsky such that the resilient front protective portion is molded so that any shape or design of can be utilized (Donsky, col. 2 ll. 37-39, “the decorative object, generally designated 36, is a facsimile of a cricket, but , of course it will be understood that other insects or object shapes can be utilized”) and such that the barrier is water impervious so that it can be easily cleaned after use (Howe, p. 4 paragraph 4, “the material is water resistant which limits absorbance of the bib and also means that it can be quickly wiped down rather than washed after every use”). As modified Sender teaches all of the structural limitations of Claim 16 as cited above, the recited method steps such as “molding” and “affixing” would have obviously been practiced under normal manufacturing of the protective outer garment. The method of manufacturing this protective outer garment as claimed is therefore not novel as the references above have recited the claimed structure. 
Regarding Claim 17, modified Sender teaches all of the limitations of the method of manufacturing a protective outer garment of Claim 16 as discussed in the rejection above. Sender further teaches wherein a hemline (see annotated Fig.) of the moisture impervious barrier corresponds in shape to an outer periphery (see annotated Fig.) of the substantially resilient front protective portion (5) (annotated fig. 3 shows the barrier hemline conforming to the outer periphery of the substantially resilient portion, such that they have the same overlapping shape). As modified Sender teaches all of the structural limitations of Claim 17 as cited above, the recited method steps would have obviously been 
Regarding Claim 18, modified Sender teaches all of the limitations of the method of manufacturing the protective outer garment of Claim 17, as discussed in the rejections above. Sender further teaches wherein the hemline of the moisture impervious barrier is sewn to the outer periphery of the substantially resilient front protective portion (paragraph [0020], “the front protective surface 5 is attached to the garment 1 preferably by sewing into the garment as seen by stitching 10”). As modified Sender teaches all of the structural limitations of Claim 18 as cited above, the recited method steps would have obviously been practiced under normal manufacturing of the protective outer garment. The method of manufacturing of the outer garment as claimed is therefore not novel as the references above have recited the claimed structure. 
Regarding Claim 22, modified Sender teaches all of the limitations of the method of manufacturing the protective outer garment of Claim 16, as discussed in the rejections above. Sender further teaches the moisture impervious barrier and/or the substantially resilient front protective portion being devoid of design features (Fig. 3 shows the entire outer protective garment devoid of design features). As modified Sender teaches all of the structural limitations of Claim 22 as cited above, the recited method steps would have obviously been practiced under normal manufacturing of the protective outer garment. The method of manufacturing of the outer garment as claimed is therefore not novel as the references above have recited the claimed structure. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) as applied to claims 1 and 16 above, and further in view of Donsky (US 4772503) and Baker (US 9392821).
Regarding Claim 15, modified Sender teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Sender does not further teach the substantially resilient front protective portion being molded to simulate the appearance of lapels and a tie.
Attention is drawn to Donsky which teaches an analogous article of apparel. Donsky teaches an outer garment (24) comprising: a barrier (26) for covering at least the shoulders and waistline of a wearer (Fig. 3 shows the barrier 36 covering the shoulders and waistline of a wearer) and a substantially resilient portion (36). Donsky further teaches wherein the substantially resilient portion (36) has decorative protrusions molded thereon (col. 2 ll. 41-43, “decorative object 36 is a molded article of manufacture, preferably of elastomeric construction material”). 
Attention is drawn to Baker, which teaches an analogous article of children’s apparel. Baker teaches a protective outer garment (10) comprising: a substantially resilient front protective portion (20) for covering at least a portion of the chest of the wearer (Fig. 6 shows the resilient portion covering the chest of a wearer), the substantially resilient front protective portion including a holder (50) shaped to catch and hold solids and liquids spilled upon the substantially resilient front protective portion (Col. 3 ll. 6-7 “pocket 50 is provided to catch food crumbs that are dropped by the wearer”); and a collar (32), the collar including one or more fastening features (40) disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (Fig. 4 shows the collar (32) secured using fastening features (40)). Baker further teaches the substantially resilient front protective portion (20) simulating the appearance of lapels and a tie (Fig. 4 shows the substantially resilient front protective portion having an appearance of a lapels and a tie; col. 3 ll. 45-49, “the second member 82 preferably comprise a plurality of buttons 84 and are disposed in a configuration along with a bowtie in a configuration to resemble a tuxedo”).

Regarding Claim 20, modified Sender teaches all of the limitations of the method of manifesting the protective outer garment of Claim 16, as discussed in the rejections above. 
Sender does not teach wherein the act of molding a substantially resilient front protective portion for covering the chest of the wearer further includes molding the shape or appearance of a tie and lapel into a front side of the substantially resilient front protective portion.
Attention is drawn to Donsky which teaches an analogous article of apparel. Donsky teaches a molded substantially resilient portion (36); and affixing a barrier (26) for covering at least the shoulders and waistline of the wearer (Fig. 3 shows the barrier 36 covering the shoulders and waistline of a wearer) to the substantially resilient portion (36) (Col. 2 ll. 64-66, “the decorative object 36 is attached along the attaching peripheral edge 44”).
Attention is drawn to Baker, which teaches an analogous article of children’s apparel. Baker teaches a substantially resilient front protective portion (20) for covering at least a portion of the chest of the wearer (Fig. 6 shows the resilient portion covering the chest of a wearer), that includes a holder (50) shaped to catch and hold solids and liquids spilled upon the substantially resilient front protective portion (Col. 3 ll. 6-7 “pocket 50 is provided to catch food crumbs that are dropped by the wearer”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Donsky and Baker such that the front side of the resilient front protective portion is molded to have the appearance of a tie and lapel so that the substantially resilient portion can be decorated without detracting from the wearers comfort, while encouraging youth and adults to wear the protective outer garment and engage in entertaining activities ( Baker, Col. 3 ll. 27-29, “costume element provided to encourage use by a youth or adult wearer and to encourage the wearer to engage in entertaining activities”; Donsky, Col. 1 ll. 18-19, “it is an object of the invention to provide a tee-shirt decorated with a three dimensional object without detracting from comfort”). As modified Sender teaches all of the structural limitations of Claim 20 as cited above, the recited method steps would have obviously been practiced under normal manufacturing of the protective outer garment. The method of manufacturing of the outer garment as claimed is therefore not novel as the references above have recited the claimed structure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) and Donsky (US 4772503) as applied to claim 16 above, and further in view of Liu (US 2018/0168257).
Regarding Claim 19, modified Sender teaches all of the limitations of the method of manufacturing the protective outer garment of Claim 18, as discussed in the rejections above. 
Sender does not teach molding a peripheral channel at least partially around a periphery of the substantially resilient front protective portion, the hemline of the moisture impervious barrier being at 
Attention is drawn to Donsky which teaches an analogous article of apparel. Donsky teaches a molded substantially resilient portion (36); and affixing a barrier (26) for covering at least the shoulders and waistline of the wearer (Fig. 3 shows the barrier 36 covering the shoulders and waistline of a wearer) to the substantially resilient portion (36) (Col. 2 ll. 64-66, “the decorative object 36 is attached along the attaching peripheral edge 44”).
Attention is drawn to Liu which teaches an analogous article of clothing. Liu teaches a material (11) having a peripheral channel (fig. 1 shows extensions 12 and 13 forming a channel on the periphery of the material), and a hemline (20) of the garment being received within the peripheral channel (12, 13) of the material (Fig. 5B shows the hemline (20) being received in the peripheral channel (12, 13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Donsky and Liu such that the peripheral channel is molded around at least a portion of the substantially resilient portion and the hemline of the moisture impervious barrier is partially disposed within the peripheral channel so that peripheral channel can be made to any shape to allow it to receive the hemline of the moisture impervious barrier and provide the hemline protection from wear (Donsky, col. 2 ll. 37-39, “the decorative object, generally designated 36, is a facsimile of a cricket, but , of course it will be understood that other insects or object shapes can be utilized”; Liu, paragraph [0049], “first and second extensions 12 and 13 run parallel to the garment edge to which the strip of material is to be attached for protecting and covering the garment edge.”). As modified Sender teaches all of the structural limitations of Claim 19 as cited above, the recited method steps would have obviously been practiced under normal manufacturing of the protective outer garment. The method of manufacturing of the outer garment as claimed is therefore not novel as the references above have recited the claimed structure. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487) and Donsky (US 4772503) as applied to claim 16 above, and further in view of Wessler et al. (US D608529).
Regarding Claim 21, modified Sender teaches all of the limitations of the method of manufacturing the protective outer garment of Claim 16, as discussed in the rejections above. 
Sender does not teach wherein the act of molding a substantially resilient front protective portion for covering the chest of the wearer further includes molding the shape or appearance of simulated jewelry into a front of the substantially resilient front protective portion.
Attention is drawn to Donsky which teaches an analogous article of apparel. Donsky teaches a molded substantially resilient portion (36); and affixing a barrier (26) for covering at least the shoulders and waistline of the wearer (Fig. 3 shows the barrier 36 covering the shoulders and waistline of a wearer) to the substantially resilient portion (36) (Col. 2 ll. 64-66, “the decorative object 36 is attached along the attaching peripheral edge 44”).
	Attention is drawn to Wessler et al. which teaches an analogous article of children’s clothing. Wessler et al. teaches a front protective portion for covering the chest of the wearer (Fig. 2 shows a bib that has a front protective portion that would obviously cover the chest of the wearer). Wessler et al. further shows the appearance of simulated jewelry into a front of the front protective portion.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings of Donsky and Wessler et al. such that the front of substantially resilient front protective portion is molded with the appearance of simulated jewelry to improve the aesthetic appearance of the protective outer garment. As modified Sender teaches all of the structural limitations of Claim 21 as cited above, the recited method steps would have obviously been practiced under normal manufacturing of the protective outer garment. The . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sender (US 2010/0122390) in view of Howe (GB 2529487), Baker (US 9392821), Liu (US 2018/0168257), and Rees (US 2005/0028239). 
Regarding Claim 23, Sender teaches a protective outer garment (1) comprising: a barrier (see annotated Fig.) for covering at least the shoulders and waistline of a wearer (annotated Fig. 3 shows the barrier having sleeves and leg holes therefore it would obviously cover the shoulders and waistline of a wearer), the barrier including a hemline (see annotated Fig.) conforming the to shape of a substantially resilient front protective portion (5) (annotated fig. 3 shows the barrier hemline conforming to the outer periphery of the substantially resilient portion, such that they have the same overlapping shape); and the substantially resilient front protective portion (5) for covering at least the chest of the wearer (Fig. 3 shows the substantially resilient front portion (5) positioned to cover a portion of the chest of a wearer), the substantially resilient front protective portion (5) including: a holder (15) shaped to catch and hold solids and liquids spilled upon the substantially resilient front protective portion (paragraph [0022], “the  pocket 15 serves to catch and collect food droppings when the young wearer is fed”); and a collar (see annotated Fig.).
Sender does not teach wherein the barrier is moisture impervious, the barrier having the appearance of a dress or a tuxedo jacket, the substantially resilient front protective portion being molded from silicone and including: an adjustable collar, the adjustable collar including one or more fastening features disposed at opposing ends of the collar for temporarily securing the adjustable collar around the neck of the wearer; a peripheral channel having the hemline of the moisture impervious barrier disposed therein; stitching through the walls of the peripheral channel and through the hemline of the moisture impervious barrier, the stitching securing the moisture impervious barrier to the 
Attention is drawn to Howe which teaches an analogous article of children’s apparel. Howe teaches a protective outer garment comprising: a moisture impervious barrier (p. 4 paragraph 4, “the material is water resistant”) for covering at least the shoulders and waistline of a wearer (Fig. 1 shows the garment covering the shoulders and waistline of a wearer); and a holder (9) shaped to catch and hold solids and liquids spilled (p. 4 paragraph 3, “the pouch rests on the users lap, thus not obscuring view of food in front of the user by being too high, yet still catching dropped/discarded food”); and an adjustable collar (see annotated Fig.), the collar including one or more fastening features (2, 3) disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (annotated Fig. 3 shows the fastening features (2, 3) at either end of the collar, temporarily secured together).
Attention is drawn to Rees, which teaches an analogous article of children’s apparel. Rees teaches a protective outer garment comprising a substantially resilient front protective portion (2) for covering at least the chest of the wearer (Fig. 1 shows the substantially resilient front protective portion of a size wherein it could obviously cover the chest of a wearer), the substantially resilient front protective portion (5) being molded from silicone (paragraph [0016], “the illustrated bib is integrally moulded from a single sheet of flexible plastics material such as a thermoplastic elastomer (TPE), silicone…”) and including: a holder shaped to catch and hold solids and liquids spilled upon the substantially resilient front protective portion (paragraph [0021], “the bib may incorporate an integrally formed spillage collection scoop at the lower regions of the body portion); an adjustable collar (4, 6), the adjustable collar including one or more fastening features (10, 12) disposed at opposing ends of the collar for temporarily securing the adjustable collar around the neck of the wearer (paragraph [0017], “. A stud 10 (not shown in FIG. 1) projects from the front face of the strap 4 adjacent one end thereof, and 
Attention is drawn to Liu which teaches an analogous article of clothing. Liu teaches a material (11) having a peripheral channel (fig. 1 shows extensions 12 and 13 forming a channel on the periphery of the material), a hemline (20) of the garment being disposed therein, (Fig. 5B shows the hemline (20) being received in the peripheral channel (12, 13)), stitching through the walls of the peripheral channel and through the hemline of the moisture impervious barrier, the stitching securing the moisture impervious barrier to the substantially resilient front protective portion; (Fig. 5A shows the hemline disposed and secured within the periphery channel walls with sewing; paragraph [0055], “the first extension and the garment may be attached by sewing so as to fix their relative position”).
Attention is drawn to Baker, which teaches an analogous article of children’s apparel. Baker teaches a protective outer garment (10) comprising: a barrier (20) for covering at least the shoulders and waistline of a wearer (Fig. 6 shows the barrier covering the shoulders and waistline of a wearer); and a holder (50) shaped to catch and hold solids and liquids spilled (Col. 3 ll. 6-7 “pocket 50 is provided to catch food crumbs that are dropped by the wearer”); and an adjustable collar (32), the collar including one or more fastening features (40) disposed at opposing ends of the collar for temporarily securing the collar around the neck of the wearer (Fig. 4 shows the collar (32) secured using fastening features (40)). Baker further teaches the barrier (20) having the appearance of a tuxedo jacket and simulating the appearance of lapels and a tie (Fig. 4 shows the barrier having an appearance of a tuxedo jacket and simulating the appearance of lapels and a tuxedo tie; col. 3 ll. 45-49, “the second member 82 preferably comprise a plurality of buttons 84 and are disposed in a configuration along with a bowtie in a configuration to resemble a tuxedo”).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas-Penny (US 2015/0351462) teaches a protective outer garment covering the wearer’s chest, upper legs, and arms, and including a holder for catching spilled food and drink. Bailey et al. (US 2012/0174279) teaches a protective outer garment with a water impervious barrier that covers the shoulders and upper legs of the wearer, and includes a holder for catching spilled food and drink. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732